DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 has been considered by the examiner.
Closest Prior Art
US 20220199867 A1, US 20210382225 A1 US 20210313302 A1 US 20200295532 A1 US 10734540 B1 are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
US 20220199867 A1, US 20210382225 A1 US 20210313302 A1 US 20200295532 A1 are co-pending applications by the applicant that discloses some of the subject matter but does not represent any double patenting issues.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a light source “wherein a light shielding member continuously disposed between adjacent ones of the light emission units, the light shielding member covering a lateral face of the light emitting element and a lateral face of the wavelength conversion member in the at least one of the light emission units, wherein a lateral face of the light transmissive member in the at least one of the light emission units is at least partially exposed from the light shielding member” in combination with other features of the present claimed invention.
Regarding claims 2-11, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 12, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 12; specifically, the prior art fails to teach or suggest a method “wherein forming a second groove in faces of the light transmissive members not facing the wavelength conversion members by removing at least a portion of the light shielding member located between adjacent ones of the light transmissive members to expose at least portions of the lateral faces of the adjacent ones of the light transmissive members from the light shielding member” in combination with other features of the present claimed invention.
Regarding claims 13-21, these claims are allowable for the reasons given for claim 12 and because of their dependency status on claim 12.
Regarding claim 22, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 22; specifically, the prior art fails to teach or suggest a method “wherein forming a second groove in the light transmissive layer by partially removing the light transmissive layer from a light transmissive layer side in a region between adjacent ones of the light emitting elements so that the second groove reaches the light shielding member to segmentalize the light transmissive layer into a plurality of light transmissive members respectively positioned on the wavelength conversion members” in combination with other features of the present claimed invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879